KEHOE, Judge.
Appellant, defendant below, brings this appeal from a summary judgment entered by the trial court in favor of appellees, plaintiffs below. The parties are all attorneys at law licensed to practice in Florida. The nature of the action was for the recovery of attorneys’ fees arising out of an alleged oral agreement between the parties in regard to the division of fees in a contingent fee case. Appellees alleged % interest in the fees; whereas appellant denied this allegation. Upon appellees’ motion for summary judgment, the trial court entered an order of summary judgment in their favor. We reverse.
In our opinion, the trial court’s entry of summary judgment in this cause was premature. Our review of the record shows that at the time of the entry of the summary judgment there existed genuine issues of material facts in regard to the provisions of any division of fees agreement between the parties and whether such agreement met the requirements of Disciplinary Rule 2-107, Florida Bar Code of Professional Responsibility, as it relates to the question of whether the division of fees was made in proportion to the services performed and the responsibilities assumed by each of the parties. This opinion is not meant to suggest any impropriety whatsoever on the part of the parties in arranging for a division of the fees, but only that such determinations are questions which must be resolved by the trial court before the entry of summary judgment could have been properly rendered as a matter of law pursuant to Rule 1.510, Florida Rules of Civil Procedure.
Accordingly, the summary judgment appealed is reversed and the cause is remanded for further proceedings consistent with this opinion.
Reversed and remanded.